ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule l:20-ll(a) recommending that JOEL D. CANEY of CHERRY HILL who was admitted to the bar of this State in 1980, be immediately temporarily suspended from the .practice of law, respondent having consented to disbarment in Pennsylvania for the misuse of client funds, and good cause appearing;
It is ORDERED that JOEL D. CANEY is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JOEL D. CANEY pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
*407ORDERED that JOEL D. CANEY be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.